1 Reported in 234 N.W. 11.
Appeal by plaintiff from an order vacating a writ of attachment and attachment thereunder.
The attachment was issued on the ground that the debt sued upon was fraudulently contracted. Defendant moved to vacate the writ on the ground that the debt was not fraudulently contracted and that the writ was wrongfully issued. The motion was heard, pursuant to an order to show cause, on the pleadings and affidavits presented. There was conflict in the affidavits as to whether the indebtedness was fraudulently incurred. The court held that the plaintiff had not sustained the burden of showing that the debt was fraudulently contracted. There was a fairly strong showing that a small portion of the debt was fraudulently contracted. Whether the attachment should be sustained if it appeared conclusively that a small part of the debt was fraudulently contracted does not appear to have been directly decided in this state. The Michigan case of Estlow v. Hanna, 75 Mich. 219, 42 N.W. 812, is to the contrary. The rule here is that the determination of the trial court will be *Page 238 
sustained unless it is manifestly contrary to the evidence or affidavits upon which the court acted.
Upon the record before us the order appealed from must be and is affirmed.